Judgment, Supreme Court, New York County (Ruth Pickholz, J., at Darden hearing; Lewis Bart Stone, J., at jury trial and sentence), rendered March 9, 2007, convicting defendant of criminal possession of a controlled substance in the third and fourth degrees and criminally using drug paraphernalia in the second degree, and sentencing him, as a second felony drug offender, to an aggregate term of seven years, unanimously affirmed.
Defendant’s legal sufficiency argument is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that the verdict was based on legally sufficient evidence. Furthermore, the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. The credible evidence supports the conclusion that defendant possessed the drugs in question.
Defendant did not preserve his Confrontation Clause argument, and we decline to review it in the interest of justice. As an alternative holding, we find that the business record at issue was not testimonial (see People v Freycinet, 11 NY3d 38 [2008]).
The actions taken by the court to maintain the confidentiality of an informant’s identity in connection with a Darden hearing (People v Darden, 34 NY2d 177 [1974]) and other procedures relating to the search warrant were not unconstitutional (People v Castillo, 80 NY2d 578 [1992], cert denied 507 US 1033 [1993]). Concur—Gonzalez, P.J., Sweeny, Acosta, Renwick and Román, JJ.